DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by MACHIDA et al. 20200035724.
 

    PNG
    media_image1.png
    520
    475
    media_image1.png
    Greyscale

Regarding claim 1, fig. 35 of MACHIDA discloses a manufacturing method of an image sensor, comprising: 
providing a substrate 151;
 forming a light sensing device (photodiode 52/53 – par [0131]) in the substrate; 
forming a storage node 155 (store P type charge) in the substrate, wherein the storage node and the light sensing device are separated from each other; 
forming a buried gate structure 102B in the substrate, wherein the buried gate structure comprises: 
a buried gate 102B (below 154/155, disposed in the substrate and covering at least a portion of the storage node (covers side portion of 155); and 
a first dielectric layer 160, disposed between the buried gate and the substrate; and 
forming a first light shielding layer (102A and portion of 102B extending to bottom of 155/154 which would shield to some degree of light from top side of 151 to 102B) on the buried gate, 
wherein the first light shielding layer is located above the storage node and electrically connected to the buried gate.

Regarding claim 2, fig. 8 of MACHIDA discloses further comprising forming a second light shielding layer 171 on the first light shielding layer.

Regarding claim 3, fig. 8 of MACHIDA discloses wherein the first light shielding layer 102A has an extending portion (portion of 102B extending to 155/154), and the extending portion extends into the buried gate 102B (because they are form of continuous structure and the interface between 102A and 102B would extend into one another to form a discreet structure).

Regarding claim 4, fig. 8 of MACHIDA discloses further comprising forming a third light shielding layer 161 (below 123 as shielding is a term of degree) between the first light shielding layer and the buried gate.

Regarding claim 5, fig. 8 of MACHIDA discloses further comprising forming a second dielectric 161 layer between the first light shielding layer and the buried gate, wherein the extending portion passes through the second dielectric layer and extends into the buried gate (as the top portion of 102B and portion of 102B below 155/154 would extends to form a whole).

Regarding claim 6, MACHIDA discloses further comprising a pinning layer (see par [0172]),  in the substrate, wherein the pinning layer is located between the light sensing device and a surface of the substrate.

Regarding claim 7, fig. 8 of MACHIDA discloses further comprising: forming a gate structure on the substrate, wherein the gate structure comprises: a gate,  TG2 disposed on the substrate and located at one side of the buried gate away from the light sensing device, wherein the gate and the buried gate are separated from each other; and a third dielectric layer 161, disposed between the gate and the substrate; and a floating diffusion region FD(par [0105]), disposed in the substrate and located at one side of the gate structure away from the buried gate structure.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over MACHIDA.
Regarding claim 8, fig. 8 of MACHIDA discloses claim 1, but does not disclose further comprising: a color filter layer, disposed above the light sensing device; and a microlens, disposed on the color filter layer.
However, fig. 35 of MACHIDA discloses further comprising: a color filter layer 622, disposed above the light sensing device; and a microlens 621, disposed on the color filter layer.
Therefore, it would have been obvious to form fig. 8 of MACHIDA further comprising a color filter layer, disposed above the light sensing device; and a microlens, disposed on the color filter layer such as taught by MACHIDA in order form different light color and focusing lens.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached on Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PURVIS A. Sue can be reached on (571 )272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VONGSAVANH SENGDARA/Primary Examiner, Art Unit 2829